W. Vincent Grady, S.
Application has been made to this court by Harry H. Lipsig, Esq., attorney for John Jacob Astor, for an order (1) Reopening the preliminary examination of witnesses to the purported will, and (2) Permitting a broader examination of such subscribing witnesses, and (3) Overruling objections to questions heretofore asked and (4) For such other and further and different relief as to the court may seem just and proper.
*402The temporary administrators oppose the application on the grounds that the attorneys for John Jacob Astor have had a full and adequate examination of the three witnesses to the will pursuant to section 141 of the Surrogate’s Court Act, covering seven court days and 962 pages of testimony.
After hearing Harry H. Lipsig, Esq., on behalf of the motion, and William S. Gaud, Esq., in opposition thereto, and after reading the affidavits and memoranda submitted on behalf of the respective parties, the court decides and finds as follows:
Request to reopen the preliminary examination of the witnesses should be denied, as well as all other relief sought by the petitioner on this motion.
Submit decree accordingly.